ICU MEDICAL, INC.
ICU MEDICAL (UTAH), INC.
951 CALLE AMANECER
SAN CLEMENTE, CALIFORNIA 92673

July 8, 2005

Hospira, Inc.
275 N. Field Drive
Building H1, Department 0960
Lake Forest, Illinois 60045-2579
Attention: Chief Executive Officer


Re:   Manufacturing Commercialization and Development
Agreement dated February 25, 2005 between
ICU Medical, Inc. and Hospira, Inc.


Dear Mr. Begley:


     The above-referenced Manufacturing Commercialization and Development
Agreement was assigned by Buyer to ICU Medical (Utah), Inc. (“Newco”) by means
of an Assignment and Assumption Agreement dated February 28, 2005 and
supplemented and/or amended by a letter agreement dated February 25, 2005
between ICU Medical, Inc. and Hospira, Inc., a letter agreement dated May 1,
2005 among ICU Medical, Inc., Newco and Hospira, Inc. (the “May 1 Letter
Agreement”) and an undated letter agreement among ICU Medical, Inc., Newco and
Hospira, Inc. (as supplemented and/or amended, the “Agreement”). This letter
agreement amends the Agreement. Capitalized terms used, but not defined, in this
letter agreement have the meanings ascribed to them in the Agreement. Except as
expressly amended by this letter agreement, the Agreement remains in full force
and effect. In the event of any conflict or inconsistency between this letter
agreement and the Agreement, this letter agreement shall control.


Section 2.7(b)(i)


     The entire text of the four paragraphs immediately following the caption
“Section 2.7(b)(i)” in the May 1 Letter Agreement are deleted and of no further
force and effect.


Please indicate your agreement to the foregoing by singing below.


ICU Medical, Inc. ICU Medical (Utah), Inc.         By: /s/ Francis J. O’Brien
By: /s/ Francis J. O’Brien Name: Francis J. O’Brien Name: Francis J. O’Brien    
Agreed and Accepted this 13th day
of July, 2005       Hospira, Inc.           By: /s/ Terrence C. Kearney   Name:
Terrence C. Kearney  


--------------------------------------------------------------------------------